Citation Nr: 1730779	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-31 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a peripheral nerve disability (claimed as nerve damage) of the bilateral lower extremities, to include as secondary to a service-connected thoracolumbar disability.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1993 to February 1996.  The Veteran also served as a reservist from February 1996 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan that, in pertinent part, denied service connection for nerve damage.


FINDING OF FACT

The competent and probative evidence of record weighs against a finding that the Veteran has a peripheral nerve disability.


CONCLUSION OF LAW

The criteria for service connection for nerve damage have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  Additionally, the Veteran was afforded the opportunity to present testimony at a travel board hearing before the undersigned Veterans Law Judge.

Notably, at the hearing, the Veteran indicated that he received private chiropractic treatment over the years and requested a 60-day extension to submit treatment records related to radiculopathy.  It was agreed that the Veteran would inquire about the records and if he needed VA's assistance to obtain the records, he should contact the Board.  However, in the approximately 10 months since the hearing, the Veteran has not submitted any records, and he has not indicated that he required VA's assistance in seeking records.  As such, it is presumed that the records are unavailable.

The duty to assist also includes providing an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran was afforded a VA examination in connection with his claim.  Neither the Veteran, nor his representative objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Moreover, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Of note, it was explained to the Veteran at his hearing that the evidence of record had not shown a chronic neurologic disability impacting either lower extremity.  He was told that the Board would review any additional evidence that was submitted, and only if the duty to assist was triggered, would another examination be ordered.

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection

The Veteran asserts that he experiences intermittent pain in his legs and buttocks, bilaterally, which he believes is related to his service-connected thoracolumbar spine disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection can also be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary service connection can be established by evidence that shows (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).
 
The threshold question in any claim seeking service connection is whether the Veteran has a current disability.  

Service treatment records from August 1999 indicate the Veteran experienced a stabbing pain in his back, but no radiation to buttocks or legs.  The Veteran reported chiropractic treatment for the previous three years.  The Veteran demonstrated no tenderness upon palpation or edema. 

In August 2003, the Veteran submitted a claim, in pertinent part, for nerve damage.  At that time, private treatment records indicated orthopedic and neurological tests were negative for nerve root irritation.   Additionally, there was no mention of pain in the legs or buttocks.  In May 2004, the Veteran's claim was denied because he was not found to have a current neurologic disability in either lower extremity.   

In June 2011, the Veteran filed a written statement, which was treated as a new claim for service connection.  The Veteran submitted a statement from his private chiropractor, Dr. Basler, who indicated he has treated the Veteran since July 2003.  Dr. Basler assessed the Veteran, in pertinent part, with decreased  disc height at L-5, S-1, and subluxation of L-4, L5 with myofascitis and nerve root irritation at L-5.  Although an examination and x-rays are referenced, no testing or treatment records were provided with the statement.  Additionally, there is no mention of radiculopathy or other diseases of peripheral nerves.  In April 2012, the Veteran's claim for nerve damage was again denied for lack of a current disability.

In July 2012, the Veteran submitted MRI test results.  The MRI examination was done for the thoracic spine without contrast.  The MRI findings, in pertinent part, show normal spinal alignment, vertebral bodies of normal height, no marrow signal, no cord compression, and that the cord was intrinsically normal. 

In January 2014, the Veteran was afforded a VA examination.  The Veteran reported constant tingling pain located where his ribs are subluxed.  The examiner notes a request for information about the Veteran's injections at a pain clinic in 2012 and the Veteran's assertion that the injections were minimally effective in treating his pain.  The Veteran's examination revealed negative straight leg raises bilaterally and negative indications of radicular pain or any signs or symptoms due to radiculopathy.  The examiner also found the Veteran had no diagnosis related to a peripheral nerve condition or peripheral neuropathy, but some symptoms attributable to peripheral nerve conditions.  The examiner noted mild intermittent pain in the left lower extremity and mild numbness in the left lower extremity.  There was no indication of constant pain, paresthesia or dysesthesia.  The Veteran did not experience trophic changes attributable to peripheral neuropathy, had normal sensation testing at L-4, L-5 and S-1, and a normal gait.  The Veteran also demonstrated normal severity in all lower extremity nerves.  The Veteran was given x-rays of the lumbar and thoracic spines and the ribs bilaterally, as well as EMG Nerve Conduction studies.  The testing indicated normal right and left lower extremities with no evidence of lumbar radiculopathy.  The thoracic spine x-rays indicated, in pertinent part, "vertebrae in normal alignment with no evidence of injury or intrinsic disease."  Paravertebral tissues appeared normal, and the disc spaces were well preserved.   The lumbar spine x-rays indicated, in pertinent part, "5 intact non-rib bearing lumbar vertebra in satisfactory position alignment."  Relative narrowing of the L5-S1 disc space was noted as "likely developmental in nature in view of the lack of associated degenerative changes."  No diagnoses or disease was associated with the x-ray or EMG Nerve Conduction findings.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's claimed condition was the result of his service-connected disability.  

The VA examiner did not find any underlying disease and was unable to associate the Veteran's pain with any peripheral nerve disability.  Further, while the Veteran's chiropractor diagnosed the Veteran with "nerve root irritation at L-5," the VA examiner considered this diagnosis and noted that there was no indication for the basis of such diagnosis, and no documentation of findings on physical examination related to neuropathy or radiculopathy.  In contrast, the VA examination includes the results of several medical tests indicating the absence of a nerve disability or any underlying disease. The Veteran was specifically found to have no problems with his lower extremity nerves, no radiculopathy, no neuropathy, negative straight leg raise, a normal thoracic spine, and minor abnormalities in the lumbar spine.  The Board finds the VA examiner's findings and opinion highly probative and assigns them the greatest weight.  

The Board acknowledges the Veteran has symptoms of pain, and notes that he is competent to report such observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  In his initial application, the Veteran reported seeking chiropractic treatment related to back pain since 1996.  The Veteran described the pain as a stabbing pain in his back and noted that he experienced the pain while on active duty for well over a year.  The Veteran attributed the pain to carrying a flak vest or body armor while on active duty.  In a statement received September 20011, the Veteran described sharp stabbing pain and constant tingling, however it is not clear if he experienced this pain in his back, legs, or buttocks.  In other statements, the Veteran has associated the constant pain with his back.  The Veteran went on to state he is concerned that the tingling sensation is irreversible nerve damage.  The Veteran did not elaborate on the basis for his concern.  In a July 2012 statement, the Veteran indicated sometime after April 2012 he received pain injections, which "provided no relief from the constant tingling of the nerve root irritation."  In this statement the Veteran again referred to his back, in the T11-T7 areas, as the location of constant pain. 

The Board finds the Veteran has credibly reported symptoms of pain and treatment for such pain.  However, symptoms alone, without an underlying disorder, cannot be service-connected. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Veteran, as a layperson, is not competent to attribute his pain to an underlying disease.  Because the source of the pain is not readily apparent, as in a scar or skin problems, more than lay observation is required.  In this case the Veteran's back and lower extremities were examined, and complaints of pain assessed, by an individual with the education and experience to diagnose a nerve disability.  In this case, the examiner found only that the Veteran suffered from mild numbness and intermittent pain, but was unable to connect this to any underlying disease.  The Veteran was afforded several opportunities to submit medical information demonstrating a nerve disability, but has not provided evidence sufficient to find that such disability exists. 

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The weight of the medical evidence of record, including private treatment records and the VA examination reports, as well as statements from the Veteran is against a finding that the Veteran has a peripheral nerve disability, i.e., that the diagnosed nerve root irritation in his back is causing a new and distinct disability.  All testing conducted showed no signs of radiculopathy or other peripheral nerve disabilities.  While the Veteran may experience intermittent pain in his legs and buttocks, pain alone, without a diagnosed or identifiable underlying malady or condition, does not itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the absence of proof of a current disability, service connection for this claim is not warranted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.

Accordingly, the Board finds that the weight of the evidence is against a claim for direct or secondary service connection for a peripheral nerve disability and the claim is denied.  


ORDER

Service connection for a peripheral nerve disability (claimed as nerve damage) of the bilateral lower extremities, to include as secondary to a service-connected thoracolumbar disability is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


